
	

113 HR 2116 IH: The Earned Income Tax Credit Improvement and Simplification Act 2013
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2116
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Neal (for
			 himself, Ms. DeLauro,
			 Mr. Levin,
			 Mr. Rangel,
			 Mr. McDermott,
			 Mr. Lewis,
			 Mr. Becerra,
			 Mr. Doggett,
			 Mr. Larson of Connecticut,
			 Mr. Blumenauer,
			 Mr. Pascrell,
			 Mr. Crowley,
			 Ms. Schwartz,
			 Mr. Danny K. Davis of Illinois,
			 Ms. Linda T. Sánchez of California,
			 Mr. Kind, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  improvements in the earned income tax credit.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the The Earned Income Tax Credit Improvement and
			 Simplification Act 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Certain improvements in the earned income tax credit
				made permanent.
					Sec. 3. Strengthening the earned income tax credit for
				individuals with no qualifying children.
					Sec. 4. Taxpayer eligible for credit for individuals with no
				qualifying children if qualifying children do not have valid Social Security
				number.
					Sec. 5. Credit allowed in case of certain separated
				spouses.
					Sec. 6. Taxpayer eligible for credit without qualifying child
				if qualifying child claimed by another member of family.
					Sec. 7. Elimination of disqualified investment income
				test.
				
			2.Certain
			 improvements in the earned income tax credit made permanent
			(a)Increase in
			 credit percentage for three or more qualifying children made
			 permanentParagraph (1) of
			 section 32(b) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(1)PercentagesThe credit percentage and the phaseout
				percentage shall be determined in accordance with the following table:
						
							
								
									In the case of an eligible
						individual with:The credit percentage
						is:The phaseout percentage is:
									
								
								
									1 qualifying
						child3415.98
									
									2 qualifying
						children4021.06
									
									3 or more
						qualifying children4521.06
									
									No qualifying
						children7.657.65
									
								
							
					.
			(b)Reduction of
			 marriage penalty made permanent
				(1)In
			 generalSubparagraph (B) of section 32(b)(2) of such Code is
			 amended to read as follows:
					
						(B)Joint
				returns
							(i)In
				generalIn the case of a joint return filed by an eligible
				individual and such individual’s spouse, the phaseout amount determined under
				subparagraph (A) shall be increased by $5,000.
							(ii)Inflation
				adjustmentIn the case of any
				taxable year beginning after 2012, the $5,000 amount in clause (i) shall be
				increased by an amount equal to—
								(I)such dollar amount, multiplied by
								(II)the cost of living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins
				determined by substituting calendar year 2009 for
				calendar year 1992 in subparagraph (B) thereof.
								(iii)RoundingSubparagraph (A) of subsection (j)(2) shall
				apply after taking into account any increase under clause
				(ii).
							.
				(c)Conforming
			 amendmentSubsection (b) of section 32 of such Code is amended by
			 striking paragraph (3).
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Strengthening the
			 earned income tax credit for individuals with no qualifying children
			(a)Credit for
			 certain individuals over age 21
				(1)In
			 generalParagraph (1) of
			 section 32(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
					
						(G)Special rule for
				working individuals over age 20 and without qualifying child
							(i)In
				generalIn the case of an individual (or, if the individual is
				married, either the individual or the individual’s spouse) who—
								(I)has attained the
				age of 21 but not attained age 25 before the close of the taxable year,
				and
								(II)is not a
				full-time student at any time during the taxable year,
								paragraph
				(1)(A)(ii)(II) shall not apply for purposes of determining whether such
				individual is an eligible individual.(ii)StudentFor purposes of this subparagraph, an
				individual shall be considered a full-time student if such individual is
				carrying more than 1/2 the normal full-time work load for
				the course of study the individual is
				pursuing.
							.
				(2)Information
			 return matchingNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of the Treasury shall develop and
			 implement procedures for checking an individual’s claim for a credit under
			 section 32 of the Internal Revenue Code of 1986, by reason of subsection
			 (c)(1)(G) thereof, against any information return made with respect to such
			 individual under section 6050S (relating to returns relating to higher
			 education tuition and related expenses).
				(b)Increased
			 credit
				(1)Credit
			 percentage and phaseout percentageThe table contained in section 32(b)(1)(A)
			 of such Code, as amended by this Act, is amended by striking
			 7.65 each place it appears and inserting
			 15.3.
				(2)Earned income
			 amount and phaseout amount
					(A)In
			 generalThe table contained
			 in section 32(b)(2)(A) of such Code is amended—
						(i)by
			 striking $4,220 and inserting $8,820, and
						(ii)by
			 striking $5,280 and inserting $10,425.
						(B)Inflation
			 adjustmentsSubparagraph (B) of section 32(j)(1) of such Code is
			 amended—
						(i)by
			 inserting except as provided in clause (iii) in clause (i)
			 before in the case of amounts,
						(ii)by striking and at the end
			 of clause (i), by striking the period at the end of clause (ii) and inserting
			 , and, and by adding at the end the following new clause:
							
								(iii)in the case of the $8,820 and $10,425
				amounts in subsection (b)(2)(A), by substituting calendar year
				2012 for calendar year 1992 in subparagraph (B) of such
				section 1.
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Taxpayer eligible
			 for credit for individuals with no qualifying children if qualifying children
			 do not have valid Social Security number
			(a)In
			 generalSubparagraph (F) of
			 section 32(c)(1) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(F)Individuals who
				do not include TIN, etc., of any qualifying childIn the case of any eligible individual who
				has one or more qualifying children, if—
						(i)no
				qualifying child of such individual is taken into account under subsection (b)
				by reason of paragraph (3)(D), and
						(ii)no child of such individual is taken into
				account for purposes of any other child tax benefit under this chapter,
						for
				purposes of the credit allowed under this section, such individual may be
				considered an eligible individual without a qualifying
				child..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			5.Credit allowed in
			 case of certain separated spouses
			(a)In
			 generalSubsection (d) of
			 section 32 of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 Married
			 individuals.—In the case of and inserting the
			 following:
					
						Married individuals.—(1)In
				generalIn the case
				of
						, and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Special rule for
				separated spouseAn
				individual shall not be treated as married for purposes of this section if such
				individual—
							(A)is married (within
				the meaning of section 7703(a)) and files a separate return for the taxable
				year,
							(B)lives with a
				qualifying child of the individual for more than one-half of such taxable year,
				and
							(C)(i)during the last 6 months
				such taxable year, does not have the same principal place of abode as the
				individual’s spouse, or
								(ii)has a legally binding separation
				agreement with the individual’s spouse and is not a member of the same
				household with the individual’s spouse by the end of the taxable
				year.
								.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			6.Taxpayer eligible
			 for credit without qualifying child if qualifying child claimed by another
			 member of family
			(a)In
			 generalParagraph (1) of
			 section 32(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(G)Taxpayer
				eligible for credit without qualifying child if qualifying child claimed by
				another member of family
						(i)In
				generalIf—
							(I)an individual is
				claimed as a qualifying child by an eligible individual for any taxable year of
				such eligible individual beginning in a calendar year, and
							(II)such individual
				is the qualifying child of another eligible individual for any taxable year
				beginning in such calendar year,
							such other
				eligible individual may be treated as an eligible individual without a
				qualifying child for purposes of this section for such taxable year.(ii)Exception for
				qualifying child claimed by parentIf an individual is claimed as
				a qualifying child for any taxable year by a parent of such child, clause (i)
				shall not apply with respect to any other custodial parent of such
				child.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			7.Elimination of
			 disqualified investment income test
			(a)In
			 generalSection 32 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (i).
			(b)Conforming
			 amendments
				(1)Section 32(j)(1)(B)(i) of such Code is
			 amended by striking subsections (b)(2)(A) and (i)(1) and
			 inserting subsection (b)(2)(A).
				(2)Section 32(j)(2)
			 of such Code is amended—
					(A)by striking
			 paragraph (2), and
					(B)by striking
			 Rounding.— and all that follows through
			 If any dollar amount and inserting the
			 following:Rounding.—If any dollar
			 amount
					(c)Effective dateThe
			 amendments made by this section shall apply to taxable years beginning after
			 the date of the enactment of this Act.
			
